DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response filed on January 20, 2022 is acknowledged and has been entered.  Claims 1-16 are canceled.  Claim 1 is amended.  Claims 17-30 are pending.  
Claims 17-30 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL.

Prior Grounds of Rejection
Claim Rejections - 35 USC § 112 – Withdrawn
The prior rejection under 112 for omitting essential steps is withdrawn in view of Applicant’s amendment to claim 17.   

Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9663832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somers et al. (US Patent 7,081,564; July 2006) in view of Schmidt et al. (J Agric Food Chem 2006, 54:1158-1165), Zhou et al. (CN101818196A; September 1, 2010) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761).
With regard to claim 17, Somers teaches a method for determining zygosity of a canola plant comprising a fad-3c gene, said method comprising: 
obtaining a sample of genomic DNA from a canola plant (Example 1, col. 14, lines 41-66; col. 8, line 8-26); hybridizing the sample of genomic DNA with a first primer, a second primer, a first probe, and a second probe, wherein said first primer and said second primer comprise SEQ ID NO: 3 (see alignment below, where SEQ ID NO:3 corresponds to SEQ ID NO:65 of Somers)
subjecting the sample comprising primers and probe to polymerase chain reaction (PCR) amplification (col. 7 to col. 8, where PCR amplification is described).
SEQ ID NO:3
Qy          1 TCAACAGTTGTTAATCCTCCACGT 24
              ||||||||||||||||||||||||
Db        554 TCAACAGTTGTTAATCCTCCACGT 531

	determining zygosity of said canola plant (col. 7, line 56 to col. 8, line 7, where zygosity was determined as associated with linolenic content).
With regard to claim 19, Somers teaches a method of claim 18, wherein the sample of genomic DNA further comprises a wild-type fad-3c sequence (Example 1, where Fad3c is amplified).  
With regard to claim 20, Somers teaches a method of claim 17, wherein said method is used for breeding introgression verification of cross-bred canola plants (Figure 4, where crosses between plants are tracked using markers).  
With regard to claim 24, Somers teaches a method of claim 17, wherein said DNA sample is obtained from a canola plant in a field (col. 7, line 56 to col. 8, line 7).  
With regard to claim 29, Somers teaches a kit for performing the method of claim 17, said kit comprising said first primer, said second primer, said first probe, and said second probe (Example 1, where Fad3c is amplified).    
	Regarding claims 17-30, while Somers teaches a method of zygosity determination of a canola plant comprising fad-3c gene, Somers does not teach SEQ ID NO:2, 4 and 5.
With regard to claim 17, Zhou teaches a method comprising a canola plant comprising a fad-3c gene (paragraph 7, where Zhou reviews the state of the art of the fad3c locus which is described as “A major QTL (fad3c) that controls low linolenic acid content” and that it “is located at No. 14 Chromosome), said method comprising: hybridizing the sample of genomic DNA with a first primer, a second primer, a first probe, and a second probe, wherein said first primer and said second primer comprise SEQ ID NO: 2 and SEQ ID NO: 3 (see alignment below, where SEQ ID NO:2 corresponds to SEQ ID NO:57 in Zhou and where SEQ ID NO:3 corresponds to SEQ ID NO:7 of Zhou), 
SEQ ID NO:2
Qy          1 ACGATGATAAGCTGCCTTGGT 21
              |||||||||||||||||||||
Db         38 ACGATGATAAGCTGCCTTGGT 58

SEQ ID NO:3
Qy          1 TCAACAGTTGTTAATCCTCCACGT 24
              ||||||||||||||||||||||||
Db        141 TCAACAGTTGTTAATCCTCCACGT 118

and said first probe and said second probe comprise SEQ ID NO: 5 and SEQ ID NO: 4 (see alignment below, where SEQ ID NO:5 corresponds to SEQ ID NO:58 of Zhou and where SEQ ID NO:4 corresponds to SEQ ID NO:57 of Zhou), 
SEQ ID NO:5
Qy          1 ACAGAGGCAAGGTAAGT 17
              |||||||||||||||||
Db         59 ACAGAGGCAAGGTAAGT 75
SEQ ID NO:4
Qy          1 CAGAGGCAAGATAAGT 16
              ||||||||||||||||
Db         60 CAGAGGCAAGATAAGT 75

With regard to claim 30, Zhou teaches a kit of claim 29, wherein said first primer is SEQ ID NO:2, said second primer is SEQ ID NO:3, said first probe is SEQ ID NO:5, and said second probe is SEQ ID NO:4 (see alignment above, where SEQ ID NO:2 corresponds to SEQ ID NO:57 in Zhou and where SEQ ID NO:3 corresponds to SEQ ID NO:7 of Zhou; see alignment above, where SEQ ID NO:5 corresponds to SEQ ID NO:58 of Zhou and where SEQ ID NO:4 corresponds to SEQ ID NO:57 of Zhou).   
Regarding claim 17, while Somers and Zhou teaches the method of analysis of canola plants, neither Somers not Zhou teach fluorescent labels or real time PCR.
With regard to claim 17, Schmidt teaches wherein each of said first probe and said second probe is labeled with a fluorescent dye and a quencher; measuring florescence of said first probe, said second probe (Abstract; Table 1, p. 1159, “primers and probes” heading).  
With regard to claim 21, Schmidt teaches a method of claim 17, wherein said first probe comprises VIC as said fluorescent dye at the 5' end of said first probe and a MGB quencher on the 3' end of said first probe (Table 1, p. 1159, “primers and probes” heading).  
With regard to claim 22, Schmidt teaches a method of claim 17, wherein said second probe is labeled with FAM at the 5' end of said second probe and a MGB quencher at the 3' end of said second probe (Table 1, p. 1159, “primers and probes” heading).  
With regard to claim 23, Schmidt teaches a method of claim 17, wherein measuring florescence comprises measuring and analyzing fluorescence directly in a plate reader (Figure 2 where the results of the real time analysis is depicted).  
With regard to claim 25, Schmidt teaches a method of claim 17, wherein said first probe and said second probe hybridizes to the sample of genomic DNA for a period of time and at a temperature of 50 - 70 degrees Celsius (Abstract; Table 1, p. 1159, “primers and probes” heading).  
With regard to claim 26, Schmidt teaches a method of claim 25, further comprising increasing said temperature after the period of time (p. 1159-1160, materials and methods, where the cycle process is described).  
With regard to claim 27, Schmidt teaches a method of claim 26, wherein said florescence produced by each of said first probe and said second probe during the step of increasing said temperature is measured by increments (p. 1159-1160, materials and methods, where the cycle process is described).
Regarding claim 17, while Somers teaches sequences corresponding to the primers as claimed, Somers does not particularly teach the primers or probes themselves.  However, given the known sequences of fad3c, it would have been prima facie obvious to design primers to amplify these olfactory receptor genes.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and melting temperature of the amplified region.  The program provides a list of candidate antisense primers based on scanning the sequence and locating GC-type sequences, “producing a 22-mer antisense primer ‘candidate’” and selecting suitable primers by evaluating the GC content and potential for self homology for each primer.  The process is repeated for scanning and choosing candidate sense primers.  After a bank of possible sense and antisense primers are produced from the input sequence “each suitable sense primer selected in this way is then checked for cross homologies" with all primers suitable for matching with it, based melting temperature of the amplification product and amplicon length.  Finally, primer sets are approved and output in a format which includes the sense and antisense primer sequences, the melting temperatures and product length.  The process is continued until the entire specified sequence has been scanned (p. 1758, col. 2).  Considering the flexibility provided by this program and the ability to optimize individual primers and primer pairs, it would have been prima facie obvious to select and evaluate multiple candidate primer pairs for the amplification of a particular sequence.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Somers and the known sequence of FAD3C genes as taught by Somers and Zhou to design a variety of primers suitable for the amplification and detection of olfactory receptor genes, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Somers and the known sequence of FAD3C genes as taught by Somers and Zhou to design a variety of primers suitable for the amplification and detection of olfactory receptor genes, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.
  
Claims 18 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somers et al. (US Patent 7081564; July 2006) in view of Schmidt et al. (J Agric Food Chem 2006, 54:1158-1165) , Zhou et al. (CN101818196A; September 1, 2010) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied to claims 17, 19-27 and 29-30 above and further in view of Hu et al. (20060248611 A1; November 2006)
With regard to claim 18, Hu teaches a method of claim 17, wherein the sample of genomic DNA comprises a mutated fad-3c sequence having a single nucleotide polymorphism, wherein said single nucleotide polymorphism consists of a G-to-A polymorphism (Figure 3 legend, where the SNP is a G to A transition).  
With regard to claim 28, Hu teaches a method of claim 17, wherein said first probe hybridizes to a region of a wild- type fad-3c sequence and said second probe hybridizes to a region of a mutated fad-3c sequence having a single nucleotide polymorphism (SNP) (Figure 3 legend, where the SNP is a G to A transition).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Somers in view of Schmidt and Zhou to include the specifics of the polymorphism as taught by Hu to arrive at the claimed invention with a reasonable expectation for success.  As taught by Hu, “sequence alignment revealed a single nucleotide mutation, G to A, at the first base of 5′ splice site of the third intron in fad32 gene (see FIG. 3). This intron corresponds to the intron 6 of the fad3 gene in B. rapa (Tanhuanpää, 2000) and Arabidopsis (Nishiuchi et al. 1994)” (paragraph 49).  Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to have adjusted the teachings of Somers in view of Schmidt and Zhou to include the specifics of the polymorphism as taught by Hu to arrive at the claimed invention with a reasonable expectation for success.



Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. Applicant traverses the rejection over Somers in view of Schmidt, Zhou and Lowe.  Applicant appears to misinterpret the manner in which the argument and alignments were presented.  For example, Applicant argues first that Somers fails to teach any of the primers and that the examiner does not point to any disclosure in Somers.
To the contrary, on page 5 of the office action, the rejection clearly states that Somers teaches SEQ ID NO:3.
Next, Applicant next argues that the action at pages 6-7 “incorrectly states that Applicant’s primers SEQ ID NO:2 and 3 correspond to Zhou SEQ ID NO:5 and SEQ ID NO:7” respectively and then argues why they are not corresponding to one another.  It appears Applicant misunderstood the rejection (p 5 of remarks).  
At the bottom of page 6 of the action, the action states (as recreated below for argument)
wherein said first primer and said second primer comprise SEQ ID NO: 2 and SEQ ID NO: 3 (see alignment below, where SEQ ID NO:2 corresponds to SEQ ID NO:57 in Zhou and where SEQ ID NO:3 corresponds to SEQ ID NO:7 of Zhou), 

SEQ ID NO:2
Qy          1 ACGATGATAAGCTGCCTTGGT 21
              |||||||||||||||||||||
Db         38 ACGATGATAAGCTGCCTTGGT 58

SEQ ID NO:3
Qy          1 TCAACAGTTGTTAATCCTCCACGT 24
              ||||||||||||||||||||||||
Db        141 TCAACAGTTGTTAATCCTCCACGT 118 

Then regarding the rejection over the probe sequences of SEQ ID NO:4 and 5, Applicant argues the action has not established that these sequences of Zhou have any utility as zygosity probes to distinguish between alleles of the same gene (p. 5 of remarks).
For purposes of understanding and argument, copies of the sequence search results which include the hits for Zhou have been attached to the office action.  The sequence search results hit on SEQ ID NO:7, 57 and 58 of Zhou as recited in the rejection above.  The disclosure of Zhou is focused on detection of the fad gene in Brassica napus (see paragraph 11-14 of the translation) which notes “The primers HY-fad31 and HY-fad32 designed by the applicant were used to amplify the genomic DNA of the low-linolenic rapeseed line A A254 and the high-linolenic rapeseed line A A177 to obtain two amplified DNA fragments” (p. 4 of the Zhou translation).  It is also noted that SEQ ID NO:7 corresponds to “a co-dominant SNP molecular marker suitable for breeding Brassica napus with low linolenic acidity. Its nucleotide sequence is as shown in the sequence table SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8” (paragraph 11 of Zhou) and that “The primers HY-fad31 and HY-fad32 designed by the applicant were used to amplify the genomic DNA of the low-linolenic rapeseed line A A254 and the high-linolenic rapeseed line A A177 to obtain two amplified DNA fragments.” (paragraph 13 of Zhou). This is interpreted as detecting alleles of the fad gene, as claimed and therefore the rejection is maintained. 

Conclusion
No claims are allowed.  All claims stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637